Title: From John Adams to François Adriaan Van der Kemp, 29 May 1814
From: Adams, John
To: Van der Kemp, François Adriaan



My dear and venerable Friend.
Quincy May 29. 1814.

How Shall I? How can I express my Obligations to you? My Time, thoughts, labours are all Spent in my Garden,  from five in the morning to Eight at night. I am more fatigued than my Boys or my Men. They laugh and Sing and dance, after I am So exhausted that I can Scarcely hear Madame or Mademoiselle read your Letters or Buckminsters Sermons, or Everets.
At a time, when I had resigned the Chair of The Academy and that of the Agricultural Society, for neither of which was I ever fit: I am chosen a Member of the New York Historical Society, for which honour I am Still less qualified.
At a time when I had abandoned all thoughts of Legislation, in Theory and practice; I am presented with a printed Volume of 656 pages, written by a great rich honourable and profound Phylosopher and Politician of Virginia, in which my poor “Defence” and my Skill poorer “Thoughts on Government, are taken to pieces by the Study of Twenty Years! Mercy on me! Must I live twenty years longer, to answer This Book?
Mr Norton has Sent me your “Historical Sketches on Calvin and Servetus, in manuscript, neatly and elegantly bound, for Harvard University Library.” I have read it through. And without, flattery, favour or Affection, I can Say that I have never read any thing with more pleasure, and Satisfaction. Candour, Moderation and perfect impartiality, as my limited Information extends, exhibited through the whole, has captivated my head and my hear  heart. I wish it printed. But I doubt whether the times would bear it. It is too great for the Time, in this Country, however We may boast of our liberality, our freedom of thinking, Acting, Inquiry and Discussion.
Mr Colman has returned your Manuscript upon English. This young Man is of a French, Hugonot, Refugee Family; no less than the Bethunes. From his Childhood, Sober, Studious, and without a Stain on his moral Character. If a Serious public Controversy Should be excited, no man can tell where it would end: and We have controversies enough on hand.
I agree with you that “We have lucid Intervals” You have many. I Sometimes think that I have, now and then, one.
Whatever you may think; I know, that, if ever my name deserved to be mentioned, from my Birth, on the 19th of October 1775 to this 29th of May 1814; it ought to have been noted in Holland in 1780, or 1781, or 1782, for this Period was the most important of my whole Life, excepting one; and that was the impeachment of the Judges in Massachusetts.
In some one of your Orations, my Friend, you have commemorated my “Childish Vanity” in Holland. I will now again indulge that Childish Vanity, So far as to tell you, that you know nothing of the real Character, History or Biography of John Adams.
The Impeachment of the Judges in Massachusetts; The Controversy between The House of Representatives and Governor Hutchinson, concerning the Sovereignty of Parliament over America in all cases whatsoever; the Appointment of Washington to the Command of the American Army; And the Negotiation in Holland: were the four Events of more critical difficulty, and more actual and eventful importance than any other Efforts of my whole Life. Of these Things you appear to know nothing. And you might employ, in vain, as much labour as your Calvin and Servetus have cost you nay as much as the Execution of your vast “Sketch” would cost you, in the Investigation of these little Events.
So be it. Let John Adams and his Life be forgotten. Let Hamilton, Ames and Parsons be celebrated to eternal Ages. Sic transit Gloria. Amen.
I find that you Still correspond with the heathen Jacobine Jefferson, as he is called, as well as the Christian enlightened and civilised Essex Junto, as they are called. They are both valuable Correspondences. I advise you to continue them.
If you knew how much pain and time it cost me, to write every line of this Letter, you could not wish me to write / another Word, than


            
            John Adams.
            
            
P.S. Woods half pence, were a debasement of Coin, like Massachusetts Old Tenor, Continental Currency, and Bank Bills.
But Swift might as well have compared Mount Wollaston to The Andes; a glass of wine or a bottle of old Hock to the Ton of Heidelberg, or an Animal vile in Pepper Water to Leviathan or Mammoth.
            
            
            J. A.
            
          